
	
		I
		111th CONGRESS
		2d Session
		H. R. 5078
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Higgins (for
			 himself, Mrs. McCarthy of New York,
			 Mr. Platts, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  incentives for education.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education Affordability and
			 Equity Act of 2010.
		2.Expansion of
			 deduction for interest on education loans
			(a)Repeal of Dollar
			 Limitation; Increase in Phaseout Beginning PointSubsection (b)
			 of section 221 of the Internal Revenue Code of 1986 (relating to maximum
			 deduction) is amended to read as follows:
				
					(b)Limitation Based
				on Modified Adjusted Gross Income
						(1)In
				generalThe amount which would (but for this subsection) be
				allowable as a deduction under this section shall be reduced (but not below
				zero) by the amount determined under paragraph (2).
						(2)Amount of
				reductionThe amount determined under this paragraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
							(A)the excess
				of—
								(i)the taxpayer’s
				modified adjusted gross income for such taxable year, over
								(ii)$100,000
				($200,000 in the case of a joint return), bears to
								(B)$15,000 ($30,000
				in the case of a joint return).
							(3)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means adjusted gross income determined—
							(A)without regard to
				this section and sections 199, 222, 911, 931, and 933, and
							(B)after application
				of sections 86, 135, 137, 219, and
				469.
							.
			(b)Conforming
			 AmendmentSection 221(f)(1) of such Code is amended to read as
			 follows:
				
					(1)In
				generalIn the case of a taxable year beginning after 2010, the
				$100,000 and $200,000 amounts in subsection (b) shall each be increased by an
				amount equal to—
						(A)such dollar
				amount, multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
						.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Education savings
			 accounts
			(a)Increase in
			 Allowable Contributions
				(1)In
			 generalClause (iii) of section 530(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $2,000 and inserting
			 $5,000.
				(2)Conforming
			 amendmentSection 4973(e)(1)(A) of such Code is amended by
			 striking $2,000 and inserting $5,000.
				(b)ReportsSubsection
			 (h) of section 530 of such Code is amended by striking the period at the end of
			 the last sentence and inserting , except that reports shall be so filed
			 and furnished for any calendar year not later than June 30 of the following
			 year..
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Allowance of
			 room, board, and special needs services in the case of scholarships and tuition
			 reduction programs with respect to higher education
			(a)In
			 GeneralParagraph (1) of section 117(b) of the Internal Revenue
			 Code of 1986 (defining qualified scholarship) is amended by inserting before
			 the period at the end the following: or, in the case of enrollment or
			 attendance at an eligible educational institution, for qualified higher
			 education expenses..
			(b)DefinitionsSubsection
			 (b) of section 117 of such Code is amended by adding at the end the following
			 new paragraph:
				
					(3)Qualified higher
				education expenses; eligible educational institutionThe terms qualified higher education
				expenses and eligible educational institution have the
				meanings given such terms in section
				529(e).
					.
			(c)Tuition
			 reduction programsParagraph (5) of section 117(d) of such Code
			 (relating to special rules for teaching and research assistants) is amended by
			 striking shall be applied as if it did not contain the phrase
			 (below the graduate level). and
			 inserting
				
					shall be
			 applied—(A)as if it did not
				contain the phrase (below the graduate level), and
					(B)by substituting
				qualified higher education expenses for tuition
				the second place it
				appears.
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2009 (in taxable years ending after such date), for
			 education furnished in academic periods beginning after such date.
			5.Repeal of EGTRRA
			 sunset applicability to certain education provisionsTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to sections 401 and 412 of such Act.
		
